The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 

Claims 11, 12, 19 to 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 to 30 of copending Application No. 16/616,173 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the compound (A) in ‘173 can possess both SiH and Si alkoxy groups as required by claimed component (C) such that the process and the mixtures as claimed are embraced by the claims in ‘173.  Note that the specific cationic Si(II) compound meets the requirement of compound (B) in ‘173.  
	For claims 19 to 24 compare these compounds to those found in claim 15 of ‘173, noting that the R groups in ‘173 can be hydrocarbonoxy and the R groups therein can have a C atom replaced by oxygen.  
	For claims 25 and 26 compare to claim 20 in ‘173.
	For claims 27 and 28 see claim 30 in ‘173.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10 2016 205 526 as interpreted by the English language equivalent Fritz-Langhals et al.
Fritz-Langhals et al. teach a method of preparing siloxanes in the presence of a cationic Si(II)  compound meeting claimed (D).  Please see column 3, lines 45 and on.  This meets both the compounds of formula (V) and (VI) as well as the individual com-pounds found at the end of claim 11.  
For the reactants A to C, please see column 1, lines 64 and on.  This shows a compound having SiH groups which can also contain alkoxy groups meeting compound C.  See specifically compounds such as those found in column 2, lines 45 and on, possessing both SiH and Si-(methoxy or ethoxy) groups.  These are specifically disclosed, and thus anticipated, compounds that meet the requirement of “C without compounds A and B”.  In this manner claim 11 is anticipated.
For claim 12 note that compound A does not exclude Si bonded alkoxy groups (or alternatively compound B does not exclude SiH groups) such that a compound possessing both SiH and Si-(methoxy or ethoxy) groups as disclosed supra meets this requirement.  
	For claims 13 and 14 see the silanes noted supra in column 2, noting that an alkoxy group meets the claimed requirement of a carbon at being replaced by oxygen.
	For claims 15 and 16 note that the R groups thereon can be hydrogen such that, again, the compounds in column 2 meet this requirement.

	For claims 19 to 22 note that this siloxy radical is not required in the claimed compound.  On the other hand see column 2, lines 15 and on, which show such a siloxy radical.
	For claims 23 and 24 see column 4, lines 3 and on.
For claims 25 and 26 see the teachings on the bottom of column 4 through column 5.
	For claims 27 and 28 see column 6, lines 46 and on.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.



Mgm
9/15/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765